Exhibit 10.3

 

SUBSIDIARY GUARANTY AGREEMENT

 

This SUBSIDIARY GUARANTY AGREEMENT, dated as of December 21, 2005 (this
“Agreement”), is made by and among each Subsidiary of Gilead Sciences, Inc., a
Delaware corporation (“Parent”), listed on the signature pages hereof (such
Subsidiaries, together with any Additional Guarantors which hereafter become a
party to this Agreement pursuant to Section 5.06, are collectively referred to
as the “Guarantors” and individually as a “Guarantor”), in favor of BANK OF
AMERICA, N.A., as administrative agent (in such capacities, the “Administrative
Agent”) for each of the Credit Parties.

 

RECITALS

 

WHEREAS, pursuant to a Term Loan Agreement, dated as of the date hereof (the
“Term Loan Agreement”), among Gilead Biopharmaceutics Ireland Corporation, an
Irish company (the “Borrower”), the Lenders party thereto from time to time,
Bank of America, N.A., as Administrative Agent, and the other agents party
thereto, and the other Loan Documents referred to therein, the Lenders and the
other Credit Parties have agreed to make Loans to or for the benefit of the
Borrower;

 

WHEREAS, the obligations of the Lenders to make the Loans to or for the benefit
of the Borrower under the Term Loan Agreement are conditioned upon, among other
things, the execution and delivery of this Agreement by each Guarantor;

 

WHEREAS, each Guarantor is engaged in a business which is related to the
business of the Borrower and will derive substantial direct and indirect
benefits from the Term Loan Agreement and the Loans to be made or issued
thereunder by the Lenders to or for the benefit of the Borrower and the other
financial accommodations to the Borrower and their Subsidiaries as may be made
available by the other Credit Parties;

 

WHEREAS, each Guarantor is willing to guarantee the Obligations of the Borrower
as hereinafter provided in order to obtain such benefits;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor agrees, for the benefit of each
Credit Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.01 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Additional Guarantors” is defined in Section 5.06(b).

 

“Administrative Agent” is defined in the preamble.

 

“Agreement” is defined in the preamble.

 

“Borrower” is defined in the first recital.

 

“Credit Parties” means the Administrative Agent, each Lender, each Swap Bank and
each Cash Management Bank.



--------------------------------------------------------------------------------

“Guaranteed Obligations” is defined in Section 2.01.

 

“Guarantor” and “Guarantors” are defined in the preamble.

 

“Parent” is defined in the preamble.

 

“Post Petition Interest” is defined in Section 2.04(b)(ii).

 

“Subordinated Obligations” is defined in Section 2.04(b).

 

“Term Loan Agreement” is defined in the first recital.

 

“Termination Date” means on the date on which payment in full in cash of the
Obligations of the Borrower has occurred.

 

1.02 Term Loan Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Agreement, including its preamble
and recitals, have the meanings provided in the Term Loan Agreement.

 

1.03 Other Interpretive Provisions. The rules of construction in Sections 1.02
to 1.06 of the Term Loan Agreement shall be equally applicable to this
Agreement.

 

ARTICLE II

GUARANTEE

 

2.01 Guarantee; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrower and all Obligations of each other Guarantor now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments, amendments
and restatements, replacements or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (the Obligations of the Borrower and the other
Guarantors guaranteed by each Guarantor being the “Guaranteed Obligations” of
such Guarantor), and agrees to pay any and all expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel) incurred
by the Administrative Agent or any other Credit Party in enforcing any rights
under this Agreement or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s Obligations hereunder shall extend to all
amounts that constitute part of the Guaranteed Obligations of such Guarantor and
would be owed by any other Loan Party to any Credit Party under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party.

 

(b) Each Guarantor, and the Administrative Agent, for itself and each other
Credit Party, hereby confirms that it is the intention of all such Persons that
this Agreement and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar Law to the extent applicable to this Agreement and the Obligations of
each Guarantor hereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Credit Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Agreement at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Agreement not constituting a fraudulent
transfer or conveyance.

 

-2-



--------------------------------------------------------------------------------

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Credit Party under this
Agreement, such Guarantor will contribute, to the maximum extent permitted by
Law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Credit Parties under or in respect of the Loan Documents.

 

2.02 Guarantee Absolute. Each Guarantor guarantees that the Guaranteed
Obligations of such Guarantor will be paid strictly in accordance with the terms
of the Loan Documents, regardless of any Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Credit Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Agreement are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Agreement, irrespective of whether any action is brought against
the Borrower or any other Loan Party or whether the Borrower or any other Loan
Party is joined in any such action or actions. This Agreement is a present and
continuing, absolute and unconditional guarantee of payment when due, and not of
collection, by each Guarantor jointly and severally with each other Guarantor of
the Obligations of the Borrower or any other Guarantor. The liability of each
Guarantor under this Agreement shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of any other Loan Party under or in respect of
the Loan Documents, or any other amendment or waiver of or any consent to
departure from any Loan Document, including, without limitation, any increase in
the Guaranteed Obligations resulting from the extension of additional credit to
any Loan Party or any of its Subsidiaries or otherwise;

 

(c) any taking, release, subordination or amendment or waiver of, or consent to
departure from, any other guarantee, for all or any of the Guaranteed
Obligations;

 

(d) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding under Debtor Relief Laws
affecting the Borrower or any other Loan Party or its assets or any resulting
release or discharge of any Guaranteed Obligation;

 

(e) the existence of any claim, setoff or other right which any Guarantor may
have at any time against any Loan Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transaction;

 

(f) any provision of applicable Law purporting to prohibit the payment or
performance by any Loan Party of any of the Obligations of such Loan Party;

 

(g) any failure of any Credit Party to disclose to any Loan Party any
information relating to the business, financial condition, operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Credit Party (each Guarantor waiving any duty on the part of the
Credit Parties to disclose such information);

 

(h) the failure of any other Person to execute or deliver this Agreement or any
other guarantee or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

-3-



--------------------------------------------------------------------------------

(i) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Credit
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.

 

2.03 Waivers and Acknowledgments.

 

(a) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Agreement and any requirement that any
Credit Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, any right to revoke this Agreement and acknowledges
that this Agreement is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by any Credit Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person and (ii) any
defense based on any right of setoff or counterclaim against or in respect of
the Obligations of such Guarantor hereunder.

 

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Credit Party to disclose to such Guarantor any matter, fact or thing
relating to the business, financial condition, operations, performance,
properties or prospects of any other Loan Party or any of its Subsidiaries now
or hereafter known by such Credit Party.

 

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.02 and this Section 2.03
are knowingly made in contemplation of such benefits.

 

2.04 Subordination. (a) Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Guarantor or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Agreement or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution (pursuant to Section 2.01(c) or
otherwise) or indemnification and any right to participate in any claim or
remedy of any Credit Party against the Borrower, any other Guarantor or any
other insider guarantor, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from the Borrower, any other Guarantor or any other
insider guarantor, directly or indirectly, in cash or other property or by
setoff or in any other manner, payment or security on account of such claim,
remedy or right without the prior written consent of the Administrative Agent,
unless and until the Termination Date has occurred.

 

(b) Each Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party, including pursuant
to Section 2.01(c) (collectively, the “Subordinated Obligations”), are hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party under the Loan Documents to the extent and in the manner
hereinafter set forth in this Section 2.04(b):

 

(i) Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), each Guarantor may receive regularly
scheduled payments from any other Loan Party on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees in writing, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

 

-4-



--------------------------------------------------------------------------------

(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that unless the Administrative Agent otherwise
agrees in writing the Credit Parties shall be entitled to receive payment in
full in cash of all Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Debtor Relief Law, whether or
not constituting an allowed claim in such proceeding (“Post Petition Interest”))
of each other Loan Party before such Guarantor receives payment of any
Subordinated Obligations of such other Loan Party.

 

(iii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of any Subordinated Obligations due to such Guarantor from any other
Loan Party as trustee for the Credit Parties and deliver such payments to the
Administrative Agent for application to the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.

 

(iv) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of any Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations due to such Guarantor and
to apply any amounts received thereon to the Guaranteed Obligations (including
any and all Post Petition Interest), and (B) to require any Guarantor (1) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations due to such Guarantor and (2) to pay any amounts received on such
obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

 

(c) If any amount shall be paid to any Guarantor in violation of this
Section 2.04 at any time prior to the Termination Date for such Guarantor, such
amount shall be received and held in trust for the benefit of the Credit
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Agreement, whether matured or unmatured, in accordance with the terms
of the Loan Documents.

 

(d) If the Termination Date shall have occurred, the Administrative Agent will,
at any Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from any payment made by such
Guarantor pursuant to this Agreement.

 

-5-



--------------------------------------------------------------------------------

2.05 Payments Free and Clear of Taxes, Etc. (a) Any and all payments made by any
Guarantor under or in respect of this Agreement or any other Loan Document shall
be made, in accordance with Section 3.01 of the Term Loan Agreement, free and
clear of and without reduction or withholding for any Indemnified Taxes
(including Other Taxes); provided that if any Guarantor shall be required by any
Laws to deduct any Indemnified Taxes (including Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.05), each of the Administrative Agent or the
applicable Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been required to be made, (ii) such
Guarantor shall make such deductions, and (iii) such Guarantor shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with Law.

 

(b) Without limiting the provisions of subsection (a) above, each Guarantor
shall timely pay any Other Taxes that arise from any payment made by or on
behalf of such Guarantor under or in respect of this Agreement or any other Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement and the other Loan
Documents to the relevant Governmental Authority in accordance with Law.

 

(c) Each Guarantor shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including any Indemnified Taxes or Other Taxes imposed or
asserted or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to a Guarantor by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Guarantor to a Governmental Authority, such Guarantor shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.01 Term Loan Agreement Representations and Warranties. Each Guarantor hereby
makes each representation and warranty made in the Term Loan Agreement by the
Borrower with respect to such Guarantor.

 

3.02 No Conditions Precedent. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

3.03 Independent Credit Analysis. Each Guarantor has, independently and without
reliance upon any Credit Party and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and each other Loan Document to which it is or is to be a party,
and such Guarantor has established adequate means of obtaining from each other
Loan Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, financial
condition, operations, performance, properties and prospects of such other Loan
Party.

 

-6-



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

 

4.01 Term Loan Agreement Covenants. Each Guarantor covenants and agrees that
until the Termination Date for such Guarantor, such Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Term Loan Agreement on its or
their part to be performed or observed or that the Borrower has agreed to cause
such Guarantor to perform or observe.

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.01 Loan Document. This Agreement is a Loan Document executed pursuant to the
Term Loan Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

5.02 No Waiver; Remedies. No failure on the part of any Credit Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by the Law.

 

5.03 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Credit Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by, such Credit Party
or any such Affiliate to or for the credit or the account of any Guarantor
against any and all of the Obligations of such Guarantor now or hereafter
existing under this Agreement or any other Loan Documents to such Credit Party,
irrespective of whether or not such Credit Party shall have made any demand
under this Agreement or any other Loan Document and although such Obligations of
such Guarantor may be contingent or unmatured or are owed to a branch or office
of such Credit Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Credit Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Credit Party or their
respective Affiliates may have. Each Credit Party agrees to notify such
Guarantor and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

 

5.04 Indemnification. (a) Without limitation of any Guarantor’s obligation to
guarantee the Borrower’s reimbursement and indemnification Obligations under
Section 10.04 of the Term Loan Agreement, each Guarantor shall independently
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party as and to the extent provided in
Section 10.04 of the Term Loan Agreement.

 

(b) Each Guarantor hereby also agrees that none of the Indemnitees shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact, and each Guarantor
hereby agrees not to assert any claim against any Indemnitee on any theory of
liability, for

 

-7-



--------------------------------------------------------------------------------

special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of the Loans,
the actual or proposed use of the proceeds of the Loans, the Loan Documents or
any of the transactions contemplated by the Loan Documents.

 

(c) All amounts due under this Section 5.04 shall be payable not later than ten
Business Days after demand therefor.

 

(d) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 2.01(a) (with
respect to enforcement expenses), the last sentence of Section 2.02,
Section 2.05 and this Section 5.04 shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this
Agreement.

 

5.05 Continuing Guarantee; Reinstatement. (a) This Agreement is a continuing
agreement and shall (i) remain in full force and effect with respect to each
Guarantor until the Termination Date for such Guarantor, (ii) be binding upon
each Guarantor, its successors and assigns and (iii) inure to the benefit of and
be enforceable by the Credit Parties and their successors, transferees and
assigns.

 

(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, with respect to a Guarantor if at any time any payment of any of the
Guaranteed Obligations of such Guarantor is rescinded or must otherwise be
returned by any Credit Party or any other Person in connection with the
insolvency, bankruptcy, reorganization or other similar proceedings affecting
the Borrower or any other Loan Party under Debtor Relief Laws or otherwise, all
as though such payment had not been made.

 

(c) The Obligations of a Guarantor under this Agreement shall terminate on the
Termination Date for such Guarantor.

 

5.06 Amendments, etc.; Additional Guarantors; Successors and Assigns. (a) No
amendment to or waiver of any provision of this Agreement nor consent to any
departure by any Guarantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and, with
respect to any such amendment, by the Guarantors or the Parent on behalf of the
Guarantors, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b) Upon the execution and delivery by any Person of a Joinder Agreement, such
Person shall be referred to as an “Additional Guarantor” and shall be and become
a Guarantor, and each reference in this Agreement to “Guarantor” shall also mean
and be a reference to such Additional Guarantor.

 

(c) This Agreement shall be binding upon each Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Credit Party and their respective successors, transferees
and assigns; provided, however, that no Guarantor may assign its obligations
hereunder without the prior written consent of the Administrative Agent.

 

5.07 Addresses for Notices; Appointment of Parent. (a) All notices and other
communications provided for hereunder shall be in writing and mailed, delivered
or transmitted by telecopier to each party hereto at the address set forth in
Section 10.02 of the Term Loan Agreement (with any notice to a Guarantor being
delivered to the Parent in case of each Guarantor). All such notices and other
communications shall be deemed to be given or made at the times provided in
Section 10.02 of the Term Loan Agreement.

 

-8-



--------------------------------------------------------------------------------

(b) Each Guarantor hereby appoints Parent to act as the representative for such
Loan Party for purposes of delivering and receiving notices on behalf of such
Guarantor under, and confirming the consent of such Guarantor and otherwise
authorizing and delivering supplements and amendments to, the Loan Documents to
which such Guarantor is a party on behalf of such Guarantor, in each case, as
provided in Section 10.02 of the Term Loan Agreement.

 

5.08 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

5.09 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5.10 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

5.11 Governing Law, Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES,

 

-9-



--------------------------------------------------------------------------------

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 5.07.

 

5.12 Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

5.13 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
THERETO OR BY PRIOR OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

 

[Signature Page Follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

GILEAD VINTAGE PARK, LLC By:  

/s/ Gregg H. Alton

--------------------------------------------------------------------------------

Name:   Gregg H. Alton Title:   President